 1   ROBERT P. VARIAN (SBN 107459)
     Email: rvarian@orrick.com
 2   RUSSELL P. COHEN (SBN 213105)
     Email: rcohen@orrick.com
 3   LACEY BANGLE (SBN 284773)
     Email: lbangle@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: (415) 773 5700
     Facsimile: (415) 773 5759
 7
     Attorneys for Respondents
 8   1955 CAPITAL FUND I GP LLC AND
     1955 CAPITAL CHINA FUND GP LLC
 9

10
                              UNITED STATES DISTRICT COURT
11

12                          NORTHERN DISTRICT OF CALIFORNIA

13                                SAN FRANCISCO DIVISION
14

15   CHINA FORTUNE LAND DEVELOPMENT            Case No. 19-cv-07043-VC
     AND GLOBAL INDUSTRIAL INVESTMENT
16   LIMITED,                                  [PROPOSED] ORDER GRANTING
                                               RENEWED ADMINISTRATIVE
17                 Petitioners,                MOTION TO FILE UNDER SEAL
                                               PORTIONS OF EXHIBIT 1 TO
18        v.                                   DECLARATION OF ANDREW CHUNG
                                               IN SUPPORT OF MOTION TO SEAL
19   1955 CAPITAL FUND I GP LLC AND 1955
     CAPITAL CHINA FUND GP LLC,
20
                   Respondents.
21

22

23

24

25

26

27

28

                                                         [PROPOSED] ORDER GRANTING SEALING
                                                                      CASE NO. 19-CV-07043-VC
 1          The Court, having reviewed Respondents’ Renewed Administrative Motion to File under

 2   Seal Portions of Final Award, the supporting Declaration of Andrew Chung and any opposition

 3   submitted by Petitioners thereto, hereby finds as follows:

 4          (1) Respondents have compelling reasons for protecting the limited confidential business

 5              information contained in the redacted portions of Exhibit 1 to the Declaration of

 6              Andrew Chung in Support of Sealing Limited Portions of Final Award, which

 7              overcomes the right of public interest to that information;

 8          (2) Those compelling reasons support sealing the confidential business information

 9              contained in the redacted portions of the Exhibit 1;

10          (3) A substantial probability exists that Respondents would be prejudiced if the

11              confidential business information contained in the redacted portions of Exhibit 1 is not

12              shielded from public view;

13          (4) The proposed sealing is narrowly tailored to only the redacted portions of Exhibit 1;

14              and

15          (5) There is no less restrictive means to achieve protection of Respondents’ interest.

16          Accordingly, for good cause appearing, the Court GRANTS the Respondents’ Renewed

17   Administrative Motion to File Under Seal Limited Portions of the Final Award. The Court orders

18   that the Clerk of the Court shall place the “original/unredacted” version of Exhibit 1 in an

19   envelope provided. Only this Court, court personnel, and interested parties to this case may

20   inspect the records sealed by this Order.

21
            IT IS SO ORDERED.
22

23
           February 18,
     Date: ______________ 2020                            _______________________________
24
                                                          HONORABLE VINCE CHHABRIA
25                                                        UNITED STATES DISTRICT JUDGE

26

27

28

                                                                       [PROPOSED] ORDER GRANTING SEALING
                                                    -1-
                                                                                    CASE NO. 19-CV-07043-VC
